Mr. Justice Van Orsdel
delivered the opinion of the Court:
It is contended by counsel for appellant that one is purged of contempt by a showing that, at the time of the entering of a decree, he was unable to comply therewith, even though his in*182ability was caused by a fraudulent conveying away of Ms property in anticipation of tbe decree. It is unnecessary to consider this question, since it was alleged, and specifically found by the court, that appellant, apart from the property fraudulently conveyed, “still has it in his power to comply with the said decree.” No bill of excejitions appears in the record, and we must assume, therefore, that the evidence adduced at the trial was sufficient to justify the court in making the order from which the appeal was taken. For the same reason, it is unnecessary to consider the other assignments of error.
The judgment is affirmed, with costs. Affirmed.